Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 02/08/2021, which priority is claimed to Provisional Application Ser. No. 62/715,974, filed on August 08, 2018,
Claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/08/2021 and 08/03/2022 comply with the provisions of M.P.E.P 609. The information referred to therein have been considered as to the merits.

Abstract
The Abstract filed on 02/08/2021 has been objected the abstract should be limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (see MPEP § 608.01(b).).
Drawings
The Drawings filed on 02/08/2021 have been considered as to the merits.

Claim Objections
Claim 3 is objected to because of the following informality:  
	- Claim 3 refers back to the claim 3. It seems to be typographical error. It is suggested amending claim 3 to depend upon claim 2. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	- Claims 8 and 18 recites the limitation “receiving a monetary donation from the consumer prior to expiration…). However, nowhere in the specification mention the monetary donation. Correction is required, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102 (a) as being anticipated by Baccarella-Garcia (US 2011/0224999 A1).
As per claim 1, Baccarella-Garcia discloses a method to generate live bi-directional video/audio feed between a consumer and a service provider (abstract, pars. [0007] & [0017], a method for a member-accessible internet site with providing live one-way/and two-way, feeds to multiple live exercise classes various locations to host their fitness classes live in either a one-way or two-way feed) comprising: 
	- obtaining a consumer query (fig. 2, par. [0035]-[0037] and [0042], a member-accessible internet site which provides live one-way/and two-way, feeds to multiple live exercise classes being conducted at various remote gym facilities, wherein the user click on 11 areas of interest); 
	- analyzing the consumer query to generate one or more service categories each service category including one or more service providers that provide services to the consumer responsive to the query (figs. 1-2, identifies the user category in order to display based on categories of services, and pars. [0018], [0035], [0042], and [0049], determine the appropriate type and level of exercise program for each participant, wherein it is categorized on a dynamic schedule by type, level, duration, and time, live classes); 
	- displaying to the consumer the one or more service categories (figs. 2-3, showing pages based on the user category, and pars. [0035], [0042], and [0049], determine the appropriate type and level of exercise program for each participant);
	- receiving a consumer input to select a service category from the one or more service categories (pars. [0073] and [0018] Sign in for classes based on categories, and 0038]-[0039],
Member can sign up for 1/2-1 hour session with a personal trainer for a fee, wherein it is categorized on a dynamic schedule by type, level, duration, and time, live classes for members to choose from, wherein membership to the site will be free); 
	- choosing a service provider from one or more service providers of the selected service category (pars. [0018]-[0020] and [0038]- [0039], Member can sign up for 1/2-1 hour session with a personal trainer for a fee, wherein it is categorized on a dynamic schedule by type, level, duration, and time, live classes will be available throughout the day for members to choose from); and 
	- initiating a live bi-directional video/audio feed between the consumer and the chosen service provider (pars. [0007], [0019], and [0035], The live classes offered have both one-way and optional two-way feeds interactive capabilities, wherein the online participants would also be visible to the instructor on a screen or monitor, which will enable the instructor to critique and correct the exercise technique of the online participants).

As per claim 9, Claim 9 is similar with claim 1. Therefore, it is rejection under the same rational as claim 1 above.


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baccarella-Garcia (US 2011/0224999 A1), and in view of Andrade (WO 2009/143525).
As per claim 2, Andrade discloses the displaying provides a real-time status indicator to indicate current service provider availability in each service category (pars. [00109], [00179], [00127], and [0008])	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of cited reference to include the features as disclosed by Andrade for the purpose of providing of different activities and availability for participation’s uses. 
As per claim 3, Andrade discloses updating the real-time status indicator to reflect a change in service provider availability (pars. [00112] and [00168], The live video session active time indicator, which changes during the live session, and [00210], participants are informed over all available channels that the weighting factors have been changed). The motivation is the same as claim 2 above.

As per claim 4, Andrade discloses selecting one of the service providers based on availability (pars. [0081]-[0082] a coach is available at the time of the request…loads a collection of data pertaining to the participant, so that the video call is customized to this particular participant and presents selected data and other content-based data records pertaining to his or her own health, fitness and participation in the wellness program). The motivation is the same as claim 2 above.
As per claim 5, Andrade discloses prioritizing the one or more service providers (pars. [00206], [00221]- [00224], data accumulated concerning the effectiveness of each defined wellness program activity in abating each risk can be used in ranking activities in their effectiveness against various risks and in adjusting the weighting factors). The motivation is the same as claim 2 above.As per claim 6, Andrade discloses the prioritizing includes if a service provider had previously been connected with the consumer (pars [0081]-[0082] and [0021], these data may include data previously provided and maintained with respect to the participant in a database, the personal participation status is computed with reference to the personal participation score and the predetermined personal participation score goal value. A graphic representation of the personal participation status is displayed with the personal population score when the personal population score is reported…the graphic representations are also grouped or ranked according to their numeric values. This manner of reporting has enhanced impact upon the behavior of participants and managers). The motivation is the same as claim 2 above.
As per claims 10-16, Claims 10-16 are similar with claims 2-6. Therefore, it is rejection under the same rational as claims 2-8 above.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baccarella-Garcia (US 2011/0224999 A1), and in view of Andrade (WO 2009/143525), and further in view of Chu (US 2013/021699)
As per claim 7, Chu discloses terminating said bi-directional video/audio feed upon expiration of a predetermined time (pars. [0032], As the scheduled class time expires, an "End Class" button control may appear. By clicking, touching, or selecting the "End Class" button, the instructor stops webcam, video, audio and all content and closes the class application. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of cited references to include the features as disclosed by Chu in order have electronic video and audio interaction controls as well as usability are critical to optimizing physical activities-based interactive live webcam.As per claim 8, Andrade discloses the predetermined time is a first duration and the method further comprises: receiving a monetary donation from the consumer prior to expiration of the first duration to toll expiration of the live bi-directional video/audio feed for a second duration (par. [0034], the system provides an interface to issue full or partial refunds to students, transferring money from designated instructor accounts to student accounts). The motivation is the same as claim 7 above.

As per claims 17-18, Claims 17-18 are similar with claims 7-8. Therefore, it is rejection under the same rational as claims 17-18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165